DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (previously cited) in view of Thomson et al. (USPG 2018/0330721, hereinafter referred to as Thomson), and further in view of Robichaud (USPG 2018/0101533, hereinafter referred to as Robichaud) par. 43 and 86


one or more processors and one or more computer-readable media storing computer-executable instructions that, when executed on the one or more processors, cause the one or more processors to perform acts comprising: 
causing display of the virtual assistant on or adjacent to a site of a service provider (figure 1, virtual assistant 118; also refer to paragraphs 49-50); 
receiving, via an interface provided by the virtual assistant, a single query from a user device of a user while the user is engaged in a session on the site of the site provider, wherein the single query comprises a fixed word or phrase (figures 1 and 2B, UI 114 includes query and response; also refer to paragraph 51); 
at least partly in response to receiving the single query: 
parsing the single query to identify one or more concepts expressed in the single query (paragraph 38, parsing query to “identify one or more concepts”; also see paragraph 101 and figure 10); 
identifying context associated with at least one of the user or the session of the user on the site (paragraph 38, identifying a “context associated with the patient” and “a context associated with the patient’s session on the platform of the healthcare entity”); 
identifying, from one or more datastores storing indications of intents and at least in part from the one or more concepts, a first intent figure 10 and/or paragraph 101, mapping the query to multiple intents as shown in figure 10), the first intent being mapped in the one or more datastores to a first plurality of responses 816 (figure 10, each intent 814 is associated with a plurality of responses; see paragraph 101) and the second intent being mapped in the one or more datastores to a second plurality of responses (figure 10, each intent 814 is associated with a plurality of responses; see paragraph 101), wherein the first plurality of responses is different than the second plurality of responses (figure 10, each intent 814 is associated with a plurality of responses; see paragraph 101); 
mapping the single query to the first intent based at least in part on a first portion of the context (paragraph 101 and figure 10 showing “a concept set “CS1,1” and a context “C1,1” maps to the intent 814(1)”); 
identifying a response to the single query from the first plurality of responses (figure 10, intent 814(1) is mapped to a plurality of responses 816(1)(1)-816(1)(P) and other intent to other plurality of responses; see paragraphs 101-103) and at least in part from a second portion of the context, the second portion of the context being different than the first portion of the context (figure 10, a plurality of portions of context is used to identify a response to the query as shown in figure 10; also referring to paragraphs 101-103 and 87); and 
paragraph 103, providing a determined response to the patient; also referring to figures 11A-B).
Brown fails to explicitly disclose, however, Thomson teaches calculating a respective confidence score for the first intent and the second intent, wherein the confidence score comprises a probability that the identifying of intents is correct (paragraph 227, “Based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents”); eliminating a selected one of the first intent and the second intent from the confidence score (paragraph 227; “Natural language processing module 732 can select one or more candidate actionable intents from the set of candidate actionable intents based on the determined intent confidence scores” indicates that some intents are eliminated).
Since Brown and Thomson are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining a confidence score for each intent and selecting an intent to process based on the score.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The modified Brown still fails to explicitly disclose, however, Robichaud teaches calculating a confidence score the original query (paragraph 86; “The average confidence score of the queries that triggered the bot”).
Since the modified Brown and Robichaud are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining a confidence score for the query.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 3 and 7, Brown further discloses wherein the instructions cause the processor to parse the single query into concepts within parsed portions of the single query according to segment identifiers present in the single query (paragraphs 38 and 86, “natural language processing techniques to parse a received query for the purpose of identifying one or more concepts expressed therein”; the “segment identifiers” are interpreted as keywords or key phrases in the querry).  

Regarding claims 10-11, Brown further discloses the computing device of Claim 5, wherein the instructions cause the processor to determine the concepts with keyword matching using words from the single query (paragraph 109, “the concept(s) of a query are determined at least partly with reference to one or more keywords expressed within the input”); wherein the instructions cause the processor to determine the concepts by paragraph 112, “… identify concept(s) of a query with reference to a graph data structure that maintains correlations between words. The graph data structure, for instance, may maintain a hierarchy of words (e.g., hypernyms and hyponyms). The techniques may utilize this hierarchy to identify one or more concepts within a string of text”).  

Regarding claim 12, the combination of Brown, Thomson and Robichaud, further discloses the computing device of claim 5, wherein the instructions cause the processor to calculate a respective confidence score for a first intent, a second intent, and the single query, wherein the confidence score comprises a probability that the identifying of intents is correct; eliminating a selected one of the first intent and the second intent from the confidence score; and using a remaining one of the first intent and the second intent to identify the response (see rejection of claims 1 and 5 above).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (previously cited) in view of Thomson, further in view of Robichaud, and further in view of Batraski et al. (USPG 2013/0282682, hereinafter referred to as Batraski).

Regarding claims 2 and 6, Brown fails to explicitly disclose, however, Batraski teaches wherein the instructions further cause the processor to annotate the selected one of the first intent and the second intent as secondary intent prior to eliminating the selected one (paragraph 14, “… one or more labels each indicating one of the one or more intents”, and “… selection one or more labels”). 
.

Allowable Subject Matter
Claim 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo et al. (USPG 2018/0060326) teach a method for classifying search queries on online social networks.  Wu et al. (USPG 2016/0350426) teach a location-awareness search assistance method.  Lim et al. (USPN 10909124) teach a method for predicting intent of a search for a particular context.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUYEN X VO/Primary Examiner, Art Unit 2656